                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DONNIE THOMAS DAWSON,

         Plaintiff,                                  Case No. 19-10388
                                                     Honorable Laurie J. Michelson
 v.

 TOM WINN,

         Defendant.


               ORDER DENYING PETITIONER’S MOTION TO STAY [2]
                      AND GRANTING LEAVE TO AMEND


       Donnie Thomas Dawson thinks he is unconstitutionally confined within the Michigan

Department of Corrections. Thus far, the state courts have disagreed, so he has petitioned this

Court for a writ of habeas corpus. But he wants to try once more for relief from the state. Dawson

says he has an affidavit from a previously unknown eyewitness who can identify someone else as

having committed the crime for which he was convicted. (ECF No. 2, PageID.41.) So he asks to

stay the adjudication of his petition while he returns to state court to adjudicate this claim.

       However, Dawson’s current petition is ready for ruling. It raises ineffective-assistance and

due-process claims. All were rejected on direct appeal. See People v. Thomas-Dawson, No.

332339, 2017 Mich. App. LEXIS 1242, at *8–14 (Mich. Ct. App. Aug. 3, 2017). And the Michigan

Supreme Court denied leave to appeal. People v. Thomas-Dawson, 908 N.W.2d 914 (Mich. 2018).

Because all of Dawson’s claims are exhausted, he does not present a mixed petition that may or

may not warrant a stay. See Rhines v. Weber, 544 U.S. 269, 276 (2005) So the Court could proceed

forward on Dawson’s petition, as is.
       But in practice, what Dawson wishes to do is add new claims. Therefore, the Court

construes Dawson’s motion as a request to amend. Accordingly, Dawson has 21 days from when

he receives this order to file an amended petition including the claims he wishes to bring before

the state court. And once Dawson files his amended petition, the Warden has 14 days to object or

otherwise respond to Dawson’s motion. Thus, Dawson’s motion to stay is DENIED.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: April 3, 2019




                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 3, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
